Case 19-70078   Doc 4   Filed 01/25/19   Entered 01/25/19 17:13:29   Desc Main
                           Document      Page 1 of 6
Case 19-70078   Doc 4   Filed 01/25/19   Entered 01/25/19 17:13:29   Desc Main
                           Document      Page 2 of 6
Case 19-70078   Doc 4   Filed 01/25/19   Entered 01/25/19 17:13:29   Desc Main
                           Document      Page 3 of 6
Case 19-70078   Doc 4   Filed 01/25/19   Entered 01/25/19 17:13:29   Desc Main
                           Document      Page 4 of 6
Case 19-70078   Doc 4   Filed 01/25/19   Entered 01/25/19 17:13:29   Desc Main
                           Document      Page 5 of 6
Case 19-70078   Doc 4   Filed 01/25/19   Entered 01/25/19 17:13:29   Desc Main
                           Document      Page 6 of 6
